DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 10/7/2021 is acknowledged.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2021.

Claim Objections
Claims 4, 5, 10 and 11 are objected to because of the following informalities:
The phrase “the film” in line 1 of claim 4 and line 1 of claim 10 should be changed to the phrase “the at least one elastomeric film”.
The phrase “the nonwoven” in line 1 of claim 5 and line 1 of claim 11 should be changed to the phrase “the at least one spunbond nonwoven substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 9 recites the limitation “the MD extension” in line 1 of claim and line 1 of claim 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US 2017/0000660) in view of Wu (US 5,422,172).

Regarding claims 1-3 and 8-9, Wade discloses a stretch laminate (Abstract) comprising one or more elastic members formed from a section of film of elastomeric material (Fig. 3 #26; paragraph [0047]), wherein the elastic members comprise styrene butadiene styrene (Fig. 3 #26; paragraph [0047]), wherein the elastic members are strained lengthwise with their lengths aligned in the machine direction (Fig. 3 #26; paragraphs [0048] and [0094]), layers of nonwoven web treated by hydrojet impingement (Fig. 3 #25a and #25b; paragraphs [0040] and [0043]), wherein the layers of nonwoven web are incrementally stretched in a stretch direction that is not parallel with the machine direction (Fig. 3 #25a and #25b; paragraphs [0040], [0043], [0090] and 
 The one or more elastic members formed from a section of film of elastomeric material and wherein the elastic members comprise styrene butadiene styrene reads on the claimed at least one elastomeric film comprising a styrenic block copolymer and primarily stretchable in a first direction as claimed in claims 1 and 8. The layers of nonwoven web treated by hydrojet impingement reads on the claimed at least one spunlace nonwoven substrate as claimed in claims 1 and 8 as hydrojet impingement is the same as spunlacing. The layers of nonwoven web incrementally stretched in a stretch direction that is not parallel with the machine direction and wherein the stretch direction forms an angle that is 45 to 90 degrees with the machine direction reads on the claimed at least one spunlace nonwoven substrate primarily stretchable in a second direction that is perpendicular to the first direction as claimed in claims 1 and 8.

Wade does not appear to explicitly disclose the stretch laminate being polydimensionally stretchable as claimed in claim 1, being uniformly polydimensionally stretchable as claimed in claim 2, a ratio of CD extension to MD extension of at least 30% or greater as claimed in claims 3 and 9 and being stretchable in both the first direction and the second direction as claimed in claim 8.

However, Wu discloses an elastic laminated sheet comprising an elastomeric film between nonwovens that is incrementally stretched along lines substantially uniform across its length and width and throughout its depth to form to form a stretchable and 
The elastic laminated sheet comprising an elastomeric film between nonwovens that is incrementally stretched along lines substantially uniform across its length and width and throughout its depth to form to form a stretchable and recoverable composite reads on the claimed laminate being polydimensionally stretchable as claimed in claim 1, the laminate being uniformly polydimensionally stretchable as claimed in claim 2 and stretchable in both the first direction and the second direction as claimed in claim 8. The ratio of CD extension to MD extension based on engagement is 138% = 0.090 inch/0.065 inch. This reads on the claimed ratio of CD extension to MD extension as claimed in claims 3 and 8.

Wade and Wu are analogous art because they are from the same field of diapers. Wade is drawn to a stretch laminate for use in diapers (see paragraph [0072] of Wade). Wu is drawn to an elastic laminated sheet for use in diapers (see Abstract of Wu).

It would have been obvious to one of ordinary skill in the art having the teachings of Wade and Wu before him or her, to modify the stretch laminate of Wade to include the incremental stretching along lines substantially uniform across length and width and throughout depth of Wu for the stretch laminate of Wade because doing so provides a .

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US 2017/0000660) in view of Wu (US 5,422,172) in further view of Thomas et al (US 2010/0168704).

Wade and Wu are relied upon as described above.

Regarding claims 4-5 and 10-11, Wade and Wu do not appear to explicitly disclose the laminate comprising the basis weight of the at least one elastomeric film being 50 gsm or less as claimed in claims 4 and 10 and the basis weight of the at least one spunlace nonwoven substrate being 50 gsm or less as claimed in claims 5 and 11.

However, Thomas discloses an elastomeric composite comprising a nonwoven having a basis weight of 45 gsm or less (paragraph [0017]) an elastomeric film having a basis weight of 36 gsm (paragraph [0072]).

Wade, Wu and Thomas are analogous art because they are from the same field of diapers. Wade is drawn to a stretch laminate for use in diapers (see paragraph [0072] of Wade). Wu is drawn to an elastic laminated sheet for use in diapers (see Abstract of Wu). Thomas is drawn to an elastic composite for use in diapers (see paragraph [0001] of Thomas).

It would have been obvious to one of ordinary skill in the art having the teachings of Wade, Wu and Thomas before him or her, to modify the laminate of Wade and Wu to include the basis weights of Thomas for the elastic strands and layers of nonwovens of Wade because having the required basis weights provides a cost-effective elastic composite formed from a lightweight and low strength nonwoven facing that exhibits elastic performance nearing that of more expensive high performance elastics (paragraph [0002] of Thomas).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (US 2017/0000660) in view of Wu (US 5,422,172) in further view of McCormack et al (US 5,695,868).

Wade and Wu are relied upon as described above.

Regarding claims 6-7 and 12-13, Wade and Wu do not appear to explicitly disclose the laminate comprising ultrasonic welds as claims in claims 6 and 12 and being substantially free of adhesive as claimed in claims 7 and 13.

However, McCormack discloses a method comprising joining films and nonwovens by ultrasonic bonding (col. 2, lines 34-43).



It would have been obvious to one of ordinary skill in the art having the teachings of Wade, Wu and McCormack before him or her, to modify the laminate of Wade and Wu to include the ultrasonic bonding of McCormack for bonding the elastic strands to the layers of nonwoven of Wade because having the required ultrasonic bonding allows for a liquid barrier to be maintained and prevents undue blockage of breathable film pores and overall stiffness of the laminate (col. 2, lines 34-43 of McCormack).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785